The offense is murder; the punishment, confinement in the penitentiary for three years.
The recognizance recites that appellant has been convicted of an aggravated assault, whereas the conviction was for murder. In view of the fact that appellant is enlarged under a defective recognizance, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
               ON MOTION TO REINSTATE THE APPEAL.